Citation Nr: 1036398	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-30 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.



ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from September 1966 to 
September 1968.  The appellant is his widow.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Waco, Texas.  In that 
decision, the RO continued a denial of a claim for service 
connection for the cause of the Veteran's death.  

Originally, the claim of service connection for the cause of the 
Veteran's death and several accrued benefit claims were denied in 
an October 2007 RO decision.  The Veteran had filed a number of 
claims for service connection shortly before his death in May 
2007 and after he died the appellant filed an application for 
dependency and indemnity compensation (DIC) benefits.  After the 
October 2007 RO decision, the appellant sent more information to 
support her claim, leading to the April 2008 RO decision which 
only denied service connection for cause of death.  

The May 2008 notice of disagreement refers to the April 2008 RO 
decision specifically and does not refer to the denials of the 
accrued benefit claims.  In the September 2008 statement of the 
case (SOC), some of the accrued claims are listed as being 
appealed on page 1, but there is no reference to these claims in 
the reasons and bases section.  Not all of the accrued claims are 
listed on the SOC; for example, service connection for diabetes 
mellitus for accrued benefits purposes was denied in the October 
2007 RO decision, but this issue is not listed on the September 
2008 SOC.  On her appeal form, the appellant indicated she 
intended to appeal all claims listed on the SOC.  At her November 
2009 DRO hearing, her representative stated the accrued benefits 
claims were on appeal, but these claims were not discussed in 
substance.  The Board finds that no notice of disagreement has 
been submitted for any previously denied accrued benefit claim.  
The following matters or service connection claims for accrued 
benefits purposes are referred to the RO for further 
adjudication:  diabetes mellitus; hypertension; 
hypercholesterolemia; atrial fibrillation; congestive heart 
failure; erectile dysfunction; malignant melanoma; lung cancer; 
lymph node cancer; lesions of the brain; and degenerative joint 
disease of the lumbar spine.  All of these claims were denied in 
the October 2007 RO decision.  

The appellant testified before a decision review officer at a 
local hearing.  A transcript of the hearing is associated with 
the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

The appellant has filed a claim for service connection for the 
cause of the Veteran's death, to include as due to herbicide 
exposure.  The May 15, 2007 certificate of death showed the 
immediate cause of death was a cerebral hemorrhage; the onset was 
"days."  The underlying cause was metastatic melanoma; the 
onset was "months."  Other significant conditions contributing 
to death but not resulting in the underlying cause were diabetes 
mellitus, type II and coronary artery disease.  An autopsy was 
not performed.  The manner of death was natural.  Tobacco 
probably contributed to the death.  The Veteran was not service-
connected for any disabilities during his lifetime.  

Diabetes mellitus and coronary artery disease are disabilities 
that are presumptively service-connected (even if there is no 
record of such disease during service) if the evidence shows that 
a Veteran was exposed to an herbicide agent during active 
military service.  38 C.F.R. § 3.309(e) (2010).  The appellant 
alleges that the Veteran was exposed to herbicides along the 
demilitarized zone (DMZ) in South Korea during his service.  

The evidence available on the issue of herbicide exposure 
consists of the Veteran's statements in letters, service 
treatment records, service personnel records and a letter from 
the Joint Service Records Research Center (JSRRC).  In an April 
1967 letter, the Veteran stated he "might be" sent to the DMZ.  
Another letter was written by the Veteran to the appellant in 
September 1967.  The letter states: "... we joined up with the 7th 
infantry last week.  There has been a lot of trouble up here on 
the DMZ lately."  An undated letter states: "Well, honey, I 
guess my vacation is about over the 20th of the month.  We have 
to go to the feild (sic).  The way I hear it some of the North 
has come arouse (sic) the DMZ line a few miles and they are 
sending us up there to push them back if we can."  

The Veteran's DD 214 shows foreign service in Korea; his military 
specialty was kitchen supervisor.  The Veteran's record of 
assignment sheet shows he was out of the U.S. and in the Pacific 
region from February 1967 to May 1968.  An April 1968 medical 
clearance certificate shows the Veteran was present at a Camp 
Page dispensary and was fit to travel to U.S.  A citation from 
the same month shows the Veteran was in the 7th Battalion (HAWK), 
5th Artillery, in Chunchon, Korea during March 1967 to April 1968 
period.  He was cited for exceptionally meritorious service as a 
battery cook.  Camp Page and Chunchon are not along the DMZ.  The 
appellant wrote to her Senator and the Senator's office received 
a September 2008 letter from the JSRRC.  The letter states that 
researchers were unable to document herbicide spraying, testing, 
transportation or storage near Camp Page, South Korea, which was 
six miles from the DMZ.  They were unable to verify the Veteran 
was exposed to herbicides.  

The protocol for determining whether a Veteran had service along 
the DMZ between April 1968 and July 1969 (the time period that 
herbicide was used along the DMZ according to the Department of 
Defense) includes checking the Veteran's unit information with a 
list of known units that were in the area during a period of 
herbicide use.  See M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, 10.1, (o).  When the Veteran or claimant alleges 
service along the DMZ between April 1968 and July 1969 and was 
assigned to an unlisted unit, the next step is to submit a 
request to the JSRRC for verification of the location of the 
Veteran's unit.  Id.  On remand, this protocol should be followed 
to show all efforts were made to determine whether the Veteran 
was exposed to herbicides during his service.  

Although the Senator's office did make a request to the JSRRC, 
the September 2008 response makes clear that the Veteran's unit 
information was not submitted.  The JSRRC only determined that it 
could not be documented that a service member stationed at Camp 
Page was exposed to herbicides.  

If and only if the evidence shows the Veteran was exposed to 
herbicides, then an opinion is needed as to whether the two 
diseases which would be presumed service-connected contributed 
substantially and materially, combined to cause death, and/or 
aided or lent assistance to the production of death.  38 C.F.R. 
§ 3.312 (2010).  

The history and physical examination of the Veteran was captured 
by a May 3, 2007 record by Dr. Bedikian.  This record details the 
initial melanoma diagnosis, the recurrence in 2005, and finally 
the metastatic nature of the disease.  In July 2007, Dr. Trimble 
(the Veteran's treating physician) wrote a letter stating that it 
was his opinion that the Veteran's death was "triggered by an 
accidental exposure to Agent Orange during his time of service as 
a soldier in Vietnam."  Specifically, he said the Veteran's 
cause of death was a cerebral vascular hemorrhage secondary to 
metastatic melanoma secondary to a primary melanoma dermal tumor 
of the back secondary to exposure to Agent Orange during service 
as an American soldier during the Vietnam War.  He also attached 
a February 2004 study "Cancer in US Air Force Veterans of the 
Vietnam War."  

If herbicide exposure is confirmed, two medical opinions are 
needed as to: 1) whether diabetes mellitus, type II and coronary 
artery disease contributed to cause death and 2) whether 
herbicide exposure along the DMZ could cause melanoma, which the 
death certificate showed as one of the underlying causes of the 
Veteran's death.  If herbicide exposure is confirmed, both 
theories should be addressed and any additional evidence 
regarding herbicide exposure should be summarized and explained 
to the examiner who is to give an opinion.  

Accordingly, the case is REMANDED for the following action:  

1.  First, verify the location of the 
Veteran's unit as directed in M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, 10, (o) 
by submitting a request to the JSRRC.  The 
Veteran's unit is identified as: Headquarters 
and Headquarters Battery, 7th Battalion 
(HAWK), 5th Artillery.  A response must be 
documented in the file.  

2.  Next, if and only if herbicide exposure 
is confirmed, the claims folder and a copy of 
this remand should be forwarded to an 
examiner for review and to give an opinion as 
to whether there is a 50 percent probability 
or greater that diabetes mellitus, type II 
and coronary artery disease contributed to 
the cause of the Veteran's death.  All 
opinions and conclusions expressed must be 
supported by complete rationale in a report.  



The examiner should also give an opinion as 
to whether there is a 50 percent probability 
or greater that exposure to herbicides could 
cause metastatic melanoma.  The examiner 
should review the evidence of record as 
summarized in this remand, including the 
following: 
*	Dr. Bedikian's May 3, 2007 record and 
addendum on the Veteran's history and 
physical examination and 
*	Dr. Trimble's opinion and accompanying 
study regarding the relationship of the 
primary melanoma dermal tumor and 
exposure to herbicides.  

3.  Finally, re-adjudicate the appellant's 
claim for service connection for cause of the 
Veteran's death.  If the decision remains in 
any way adverse to the appellant, she and her 
representative should be provided with an 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the issue 
remaining on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

